             Case 1:21-cv-00481-LGS Document 47 Filed 08/19/21 Page 1 of 1

VLADECK, RASKIN & CLARK, P.C.
                                                                                                  JEREMIAH IADEVAIA
                                                                                                     (212) 403-7323
                                                                                     EMAIL: jiadevaia@vladeck.com


                                             August 18, 2021
                                     The parties' application for a stay of discovery pending private
VIA ECF
                                     mediation is DENIED. The parties' application to cancel the Court-
The Honorable Lorna G. Schofield ordered mediation is GRANTED. The Court-ordered mediation is
United States District Court         CANCELLED.
40 Foley Square
New York, New York 10007             Dated: August 19, 2021
                                            New York, New York
               Re:     Kastrati v. M.E.G. Restaurant Enterprises, et al, 21-CV-00481(LGS)

Dear Judge Schofield:

        We represent plaintiff Mike Kastrati (“Kastrati” or “plaintiff”) in the above-captioned
action against Marco Fregonese (“Fregonese”), Elizabeth Yoshida (“Yoshida”) (collectively,
“individual defendants”), and M.E.G. Restaurant Enterprises Ltd. d/b/a Novita (“Novita”)
(collectively, “defendants”). We write on behalf of the parties to notify the Court that parties have
agreed to conduct a private mediation and to respectfully request (1) a stay of discovery deadlines
(Dkt. 40); and (2) that the Court-ordered mediation be cancelled (Dkt. 45).

        The parties have agreed to conduct a private mediation, scheduled to take place on
September 9, 2021 at JAMS with Carol Wittenberg. The parties wish to preserve resources in
order to facilitate the settlement process. Accordingly, we respectfully request that discovery be
stayed until September 16, 2021 so that the parties can engage in mediation. The parties also
propose that if they are unable to resolve this matter after the mediation, discovery would resume
as of September 16, 2021 and continue until October 29, 2021, during which time the parties would
conduct depositions and raise any unresolved discovery disputes with the Court. In addition, given
that the parties have agreed to a private mediation, they respectfully ask that the Court-ordered
mediation be cancelled.


                                                      Respectfully submitted,

                                                      /s/

                                                      Jeremiah Iadevaia

cc: Counsel of record (via email and ECF)


                                                              ____________________________________
                                                                      LORNA G. SCHOFIELD
                                                                     United States District Judge


             565 Fifth Avenue, 9th Floor, New York, New York 10017 ▪ (p) 212-403-7300 ▪ (f) 212-221-3172
1180632 v1
